Citation Nr: 1709059	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-11 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for vertigo, claimed as due to VA medical treatment at the Ashville, NC VA medical center (VAMC). 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for dizziness, claimed as due to VA medical treatment at the Ashville, NC VAMC. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1967 and March 1976 to June 1976. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2010, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

The case was most recently before the Board in March 2016, when it was remanded for further development.  As discussed below, the requested development was not substantially complied with and thus, the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The Board notes the March 2016 Board remand also included the claims of entitlement to service connection for vertigo and dizziness.  A September 2016 rating decision granted service connection for vertigo and dizziness.  Thus, as the Veteran's claims were granted in full they are no longer before the Board and the issues are as noted on the cover page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In response to the March 2016 Board remand an August 2016 VA medical opinion was obtained.  The opinion provider concluded that it was less likely than not that the Veteran's vertigo and dizziness had been caused by VA treatment.  The opinion provider's rationale was that she did not find any treatment notes to support the claim that these conditions were caused by VA treatment.  As noted in the most recent remand, the RO made a formal finding that records related to mastoidectomy surgery at a VA hospital in 1976 are unavailable.  It was contemplated that the examination would determine whether there was evidence that the Veteran had undergone such surgery.  

The Board finds the August 2016 VA opinion to be inadequate.  The March 2016 Board remand specifically requested that VA examination be performed, and that the examiner provide an opinion based on the examination results.  The Board notes the August 2016 opinion was offered on August 4, 2016, prior to the Veteran's August 18, 2016 and August 19, 2016 VA examination for vertigo, tinnitus, and other ear condition.  Therefore the VA opinion provider could not have provided her opinion based on the August 2016 examinations.  

The opinion provider did not specifically address whether the Veteran had a mastoidectomy or any other surgery in either of his ears, as requested by the Board remand.  The examiner instead provided an opinion as to whether the Veteran's vertigo or dizziness had been caused by VA treatment.  Therefore, an addendum opinion is needed which addresses the totality of the evidence in the Veteran's claims file in order to determine if the Veteran's ear presents any evidence that he had received the mastoidectomy surgery.

The March 2016 Board remand also required the RO to obtain treatment records from Mountain Lakes ENT in Seneca, SC, and Dr. H.M.  However, it does not appear this development was undertaken.  Thus, the Veteran's claim must be remanded again in order to attempt to obtain the outstanding private treatment records.  

It appears the Veteran continues to receive treatment at a VAMC.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  Obtain the outstanding treatment records from Mountain Lake ENT specialist.  The Board notes in a September 2016 statement the Veteran provided the address for Mountain Lakes ENT.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.  

3.  Take all appropriate action to obtain treatment records from Dr. H.M., whom the Veteran identified as treating him for vertigo and dizziness after his separation from service.

4.  After completion of steps 1 through 3, contact the VA examiner who examined the Veteran in August 2016 in connection with his claims for entitlement to compensation under 38 U.S.C.A. §  1151, A.P., Au.D., and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  

Based on the examination and review of the record, the examiner should address whether there is any evidence that the Veteran had a mastoidectomy or any other surgery in either of his ears, taking into consideration the Veteran's statement that the surgery occurred in 1977 and was not fully completed.

The examiner is advised that the Ashville VAMC treatment records from that time period are unavailable.  

The examiner should consider and discuss the following: 

(i)  An October 1976 statement from the Veteran noting that he had a blockage in his right ear; 

(ii)  November 1990 private treatment record noting the Veteran had a right ear surgery in the past;  

(iii)  A January 2009 private treatment record noting the Veteran reported having a mastoidectomy following an in-service ear infection and the Veteran's April 1976 service treatment record noting he was taking medication for an ear infection; 

(iv)  February 2009 VA Form 9 in which the Veteran reports his mastoidectomy surgery damaged the hairs inside of his ears; and 

(v)  March 2013 Veteran statement indicating his VA primary care physician stated he could tell that some sort of surgery was attempted in his ear.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If the August 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

5.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




